                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                      5:19-CR-8-FL

 UNITED STATES OF AMERICA,                           )
                                                     )
                v.                                   )              STAY ORDER
                                                     )
 MARCUS ANTOINE WILLIAMS,                            )
                                                     )
                Defendant.                           )


       This case comes before the court on the government's oral motion to stay release of

defendant pending its filing of a motion, pursuant to 18 U.S.C. § 3145(a)(l), for revocation of the

Order Setting Conditions of Release ("Release Order") entered by the undersigned at the

conclusion of the detention hearing in this case earlier today, Monday, 28 January 2019. The court

finds that entry of a brief stay would facilitate the timely and efficient resolution of the review

sought by the government, without undue prejudice to defendant, and that the motion to stay should

be allowed.   In setting the deadline set forth herein, the court has considered, among other

circumstances, the representation by counsel for the government, upon inquiry by the court, that

the government could meet the deadline. The court is requiring a written motion for revocation,

rather than accepting simply an oral motion, because the written motion itself and any supporting

memorandum would provide the district judge with an explanation of the grounds for the motion

and thereby facilitate prompt determination of it.

       IT IS THEREFORE ORDERED that the government's motion to stay is GRANTED. The

government shall have until 3:00 p.m. on Tuesday, 29 January 2019, to file its motion for

revocation. The release of defendant pursuant to the Release Order is hereby STAYED until: (1)

entry of an order resolving the government's timely motion for revocation; or (2) 3:01 p.m. on
Tuesday, 29 January 2019, if the government does not file such a motion. If the government has

not filed a motion for revocation by 3:01 p.m. on Tuesday, 29 January 2019, defendant shall be

released as soon as practicable after 3:01 p.m. without further order of the court.

       SO ORDERED this 28th day ofJanuary 2019.


                                                                    s
                                                      United States Magistrate Judge




                                                  2
